Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in [0052], “rotary drive mechanism 16” should be “rotation drive mechanism 16”.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: the paragraph numbers must have at least four numerals (see MPEP 608.01, “Specification”.  refer to 37 C.F.R. 1.52(b)(6)).  
Appropriate correction is required.

Claim Objections
Claims 1 & 11 objected to because of the following informalities:  on lines 3 & 6 respectively, amend “configured to carrying” to either “configured for carrying” or “configured to carry”.  Appropriate correction is required.
Claims 1 & 11 objected to because of the following informalities:  the various instances of “one or more upper/lower/side nozzle” should be “one or more upper/lower/side nozzles” (e.g. change “nozzle” to “nozzles”).  Appropriate correction is required.
Claims 4 & 14 objected to because of the following informalities: “at an interval” should be “at intervals”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “carrying device” in claims 1 & 11, “rotation drive mechanism” in claims 9 & 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “carrying device” in claims 1 & 11 under 112(f) interpretation to correspond with the following structure: a platform (see Applicant’s specification, [0016]).

Examiner has interpreted “rotation drive mechanism” in claims 9 & 19 under 112(f) interpretation to correspond with the following structure: a motor and any associated drive components (e.g. pulley/belt) (see Applicant’s Figure 1, rotation drive mechanism 16).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-9, 11-12, 14, 16-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “angle adjustment mechanism” in claims 1 & 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure broadly describes the angle adjustment mechanism in terms of functionality (see Applicant’s specification, [0012], [0040]), but does not appear to assign any particular structure thereto. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2 & 12 recites the limitation "the nozzle" in line 4 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  Claims 1 & 11 introduce “at least a nozzle”, so reference should be made to “the at least a nozzle”.
Claims 4 & 14 introduce “a plurality of sets of nozzle groups” but this term was already introduced in claims 1 & 11.  If Applicant is attempting to introduce a new set, more distinct terms must be applied.  
Claims 7 & 17 recite “a plurality of fluid pipelines” in line 3 of each claim.  Examiner considers it ambiguous whether these fluid pipelines require the same structure of the fluid pipeline of claims 2 & 12 or are distinct pipelines (e.g. are these “a plurality of the fluid pipeline”, or “a plurality of pipelines”?)
Claims 7 & 17 recite “a nozzle” in line 7 of each claim.  Examiner requires clarification to the context of this nozzle.  Claims 1 & 11 already introduce various nozzles/nozzle groups, and to Examiner’s best understanding, a nozzle would belong to one of these nozzle groups, as opposed to being a distinct nozzle as claimed (see MPEP 2173.03, "Correspondence Between Specification and Claims").  
Claims 14-19 depend on claim 11, but recite “The cleaning chamber” at the beginning of the claims.  The invention of claim 11 is “A cleaning apparatus”, so reference must be to “The cleaning apparatus”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiswall (US 2471506).
Wiswall teaches a washing machine comprising:

For Claim 1: 
A cleaning chamber comprising: 
a chamber body (see Figures 1-2, refer to chamber); 
a carrying device arranged in the chamber body and configured to carrying a to-be-cleaned object (see Figures 1-2, lower shelf 25);  
a spray device arranged in the chamber body, including: 
a plurality of sets of nozzle groups arranged above, below, and around the carrying device, each set of nozzle groups including at least a nozzle configured to spray a cleaning fluid to the to-be-cleaned object, wherein the set of nozzle groups includes: 
one or more upper nozzle arranged at a top of the chamber body and configured to spray the cleaning fluid downward (see Figure 2, nozzles 36.  refer to upper nozzle(s)); 
one or more lower nozzle arranged at a bottom of the chamber body and configured to spray the cleaning fluid upward (see Figure 2, nozzles 36.  refer to lower nozzle(s)); and 
one or more side nozzle arranged around the carrying device and configured to spray the cleaning fluid to the to-be-cleaned object from outside to inside (see Figure 2, nozzles 36.  refer to intermediate nozzle(s)); and 
an angle adjustment mechanism configured to adjust a spray angle of the one or more side nozzle to clean different positions of the to-be-cleaned object from different directions (see column 2, lines 25-31.  refer to ball joints).  

For Claim 2: 
The cleaning chamber according to claim 1, wherein the spray device includes: 
a fluid pipeline connected to the at least a nozzle and configured to provide the cleaning fluid to the nozzle (see Figure 2, headers 35).  

For Claim 4:
The cleaning chamber according to claim 1, wherein the one or more side nozzles are: 
arranged in a column at an interval along a vertical direction (see Figure 2, nozzles 36.  refer to intermediate nozzle(s)); or
divided into a plurality of sets of nozzle groups arranged around the carrying device, each set of nozzle groups includes a plurality of side nozzles arranged at an interval along the vertical direction (see Figure 2, nozzles 36.  refer to intermediate nozzle(s)).  

For Claim 6: 
The cleaning chamber according to claim 2, wherein the cleaning fluid includes a chemical liquid, pure water, or dry gas (see column 4, lines 1-4).  Examiner notes that the cleaning fluid is intended use/application of the spray nozzles.  

For Claim 7: 
The cleaning chamber according to claim 6, wherein the spray device includes: -3-Attorney Docket No. 00191.0069.OQUS 
a plurality of fluid pipelines including: 
a first pipeline configured to transport the chemical liquid (see Figure 2, pipes 37 & 39, conduits 43 & 44.  refer to any of the various pipes/conduits); and 
a second pipeline configured to transport the pure water or the dry gas, the second pipeline being connected to a nozzle (refer to 112(b) rejection.  see Figure 2, pipes 37 & 39, conduits 43 & 44.  refer to any of the various pipes/conduits).  

For Claim 8:
The cleaning chamber according to claim 2, further comprising:  
a liquid storage tank arranged at a bottom of the chamber body and configured to recycle the liquid cleaning fluid (see Figure 2, tanks 48-50); and 
a liquid transport pipeline connected to the liquid storage tank and the fluid pipeline and configured to transport the liquid cleaning fluid in the liquid storage tank to the fluid pipeline (see Figure 2, conduits 43 & 44).  

For Claim 9: 
The cleaning chamber according to claim 1, wherein the carrying device includes:
a carrying platform arranged at the bottom of the chamber body and configured to carry the to-be-cleaned object (see Figure 2, lower shelf 25); 
a plurality of connection columns (see Figure 2, shaft 27, lower bearing 28, upper bearing 29); and 
a rotation drive mechanism arranged at the top of the chamber body and connected to the carrying platform through the plurality of connection columns to drive the carrying platform to rotate (see Figure 2, pulley 31, belt 32, motor 33).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-12, 14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiswall (US 2471506) in view of Delgado et al. (US 20120138094, “Delgado”).
Regarding claim 11, Examiner considers the cleaning chamber features to be addressed in the claim 1 rejection above in view of Wiswall.  Examiner addresses more particularly the additional features of claim 11 below (e.g. apparatus body, plurality of cleaning chambers, instrument area, control module).

Wiswall teaches the following of the additional features of claim 11 except where underlined:

For Claim 11:
A cleaning apparatus comprising: 
an apparatus body (see Figures 1-2, refer to cabinet); and 
a plurality of cleaning chambers arranged in the apparatus body, each cleaning chamber being configured to clean a to-be-cleaned object and including: 
a chamber body; 
a carrying device arranged in the chamber body and configured to carrying a to- be-cleaned object; and 
a spray device arranged in the chamber body and around the carrying device and configured to spray a cleaning fluid to the to-be-cleaned object, including: 
a plurality of sets of nozzle groups arranged above, below, and around the carrying device, each set of nozzle groups including at least a nozzle configured to spray a cleaning fluid to the to-be-cleaned object, wherein the set of nozzle groups includes: 
one or more upper nozzle arranged at a top of the chamber body and configured to spray the cleaning fluid downward; 
one or more lower nozzle arranged at a bottom of the chamber body and configured to spray the cleaning fluid upward; and 
one or more side nozzle arranged around the carrying device and configured to spray the cleaning fluid to the to-be-cleaned object from outside to inside; and -5-Attorney Docket No. 00191.0069.OQUS 
an angle adjustment mechanism configured to adjust a spray angle of the one or more side nozzle to clean different positions of the to-be-cleaned object from different directions; 
an instrument area arranged in the apparatus body, electrically connected to the plurality of cleaning chambers, and configured to monitor and display parameters of a cleaning process; and 
a control module arranged in the apparatus body, electrically connected to the plurality of cleaning chambers, and configured to automatically control cleaning work of each of the plurality of cleaning chambers and for workers to perform human-machine interaction on each of the plurality of cleaning chambers.  

Wiswall does not appear to teach a plurality of cleaning chambers within the cabinet.  Wiswall also appears to teach a control panel which relies on manual operation of valves and does not appear to teach the recited instrument area and control module.    

Regarding the plurality of cleaning chambers, Examiner however, considers increasing the number of cleaning chambers as an obvious duplication of parts (see MPEP 2144.04, “Duplication of Parts”).  Examiner refers to Delgado as illustrating such a dishwasher, which incorporates multiple treating chambers into a single cabinet (see Delgado’s Figure 1, cabinet 12, treating chambers 18).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wiswall and more particularly to have multiple chambers included within the cabinet because said modification is an obvious duplication of parts in view of Delgado.  

Regarding the instrument area and control module, Examiner considers using an electrical controller and user interface/display as conventional in the washing arts further refers to Delgado, who teaches the dishwasher includes a controller and a user interface with displays (see Delgado’s Figure 1, cabinet 12, treating chambers 18, controller 60, user interface 62.  [0010], [0022]) (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wiswall and more particularly to apply an electrical controller and user interface/display because said features are conventional in the washing arts in view of Delgado.  

Modified Wiswall teaches claim 11.
Examiner considers claims 12, 14, 16-19 would be similarly rejected as claims 2, 4, 6-9, respectively:

For Claim 12: 
The cleaning apparatus according to claim 11, wherein the spray device includes: 
a fluid pipeline connected to the at least a nozzle and configured to provide the cleaning fluid to the nozzle.  

For Claim 14:
The cleaning chamber according to claim 12, wherein the one or more side nozzles are: 
arranged in a column at an interval along a vertical direction; or
divided into a plurality of sets of nozzle groups arranged around the carrying device, each set of nozzle groups includes a plurality of side nozzles arranged at an interval along the vertical direction.  

For Claim 16: 
The cleaning chamber according to claim 12, wherein the cleaning fluid includes a chemical liquid, pure water, or dry gas.  

For Claim 17: 
The cleaning chamber according to claim 16, wherein the spray device includes: -3-Attorney Docket No. 00191.0069.OQUS 
a plurality of fluid pipelines including: 
a first pipeline configured to transport the chemical liquid; and 
a second pipeline configured to transport the pure water or the dry gas, the second pipeline being connected to a nozzle.  

For Claim 18:
The cleaning chamber according to claim 12, further comprising:  
a liquid storage tank arranged at a bottom of the chamber body and configured to recycle the liquid cleaning fluid; and 
a liquid transport pipeline connected to the liquid storage tank and the fluid pipeline and configured to transport the liquid cleaning fluid in the liquid storage tank to the fluid pipeline.  

For Claim 19: 
The cleaning chamber according to claim 11, wherein the carrying device includes:
a carrying platform arranged at the bottom of the chamber body and configured to carry the to-be-cleaned object; 
a plurality of connection columns; and 
a rotation drive mechanism arranged at the top of the chamber body and connected to the carrying platform through the plurality of connection columns to drive the carrying platform to rotate.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rhodes (US 20060037635) teaches a cleaning machine (see Figures 1-3, & 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718